600 So. 2d 569 (1992)
James BROWN, Appellant,
v.
STATE of Florida, Appellee.
No. 91-2260.
District Court of Appeal of Florida, First District.
July 2, 1992.
Nancy A. Daniels, Public Defender, and P. Douglas Brinkmeyer, Asst. Public Defender, Tallahassee, for appellant.
Robert A. Butterworth, Atty. Gen., and Gypsy Bailey, Asst. Atty. Gen., Tallahassee, for appellee.
PER CURIAM.
James Brown has appealed from a sentence imposed following his conviction of being a principal to the sale of cocaine. We affirm, but direct that the special condition of probation requiring Brown to pay $1.00 monthly to First Step of Bay Co., Inc. be stricken, based on the trial court's failure to pronounce that condition orally at sentencing. See, e.g., Shaddix v. State, 599 So. 2d 269 (Fla. 1st DCA 1992).
JOANOS, C.J., and WIGGINTON and WOLF, JJ., concur.